Citation Nr: 9902177	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of burial benefits for the deceased 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to November 
1953.  He died on May [redacted], 1996.  The appellant is the 
veterans surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  At the time of his death in May 1996, the veteran was not 
in receipt of compensation or pension benefits, nor was there 
any claim for compensation or pension benefits pending.  

3.  The veteran died in an emergency room of a non-VA medical 
facility.


CONCLUSION OF LAW

Entitlement to payment of burial benefits for the deceased 
veteran is not established.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.1600, 3.1601 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

For purposes of payment of burial expenses, the term 
"veteran" includes persons who died during a period of active 
military, naval or air service under 38 C.F.R. § 3.6 (b)(6) 
or persons who were discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600.  

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a).   

If the veterans death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, and if no one claims the body 
and there are insufficient resources in the veterans estate 
to pay the expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).      

Burial benefits are also payable if a veteran dies from non-
service connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  For burial 
allowance purposes, the term hospitalized by VA means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (or transfer) 
to a non-VA facility for hospital care; authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission (or 
transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 C.F.R. 
§ 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term VA 
facility means facilities over which VA has direct 
jurisdiction; government facilities for which VA contracts; 
and public or private facilities at which VA provides 
recreational activities for patients.  38 U.S.C.A. § 1701(3).  

The veteran died in May 1996 at the Marion General Hospital, 
a private facility.  The cause of death listed on the death 
certificate was atherosclerotic heart disease.  At the time 
of his death, the veteran was not service connected for any 
disabilities.  The veterans service records do not reveal 
any evidence that he was discharged from service by reason of 
disability incurred or aggravated in service.  In a December 
1997 rating decision, the RO determined that the cause of the 
veterans death was not service-connected.  There is no 
indication that the appellant has sought to appeal that 
decision.  Although the veteran had previously received non-
service connected pension benefits, eligibility to pension 
benefits was discontinued effective December 1985 due to 
excessive countable income.  A review of the claims folder 
reveals no compensation or pension claim pending at the time 
of the veterans death.  Thus, there is no entitlement to 
payment of burial benefits on the basis of a service-
connected or non-service connected death.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(a) and (b).   

The appellant asserts entitlement to burial benefits as if 
the veteran had died while hospitalized at a VA facility.  
38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  The appellant 
states that, when the veteran became ill on the day of his 
death, he wanted to be taken to a VA medical center, but was 
told that he had to be taken to the nearest medical facility.  
She also states that they were told by the local VA medical 
center in Marion that it did not treat the veterans heart 
disorder.  The appellant asserts that the veteran would have 
died in that VA medical center if it treated the veterans 
heart disorder.   

Evidence of record shows the veterans long history of 
treatment at the Marion VA medical center.  In fact, the 
veteran had been hospitalized there on May 2, 1996, for a 
variety of problems.  He was transferred that day to the 
Indianapolis VA medical center for admission and further 
evaluation.  The veteran remained at the Indianapolis VA 
medical center from May 2 to May 6.  He was discharged in 
stable condition to follow up at the Marion VA medical center 
in two weeks.  The claims folder shows that the veteran died 
on May [redacted], 1996, at the emergency room of Marion General 
Hospital.   

Despite this history of receiving VA medical care, the 
veteran clearly did not die while properly hospitalized at a 
VA facility.  There is no evidence to suggest that VA has 
direct jurisdiction or some contractual or other relationship 
with Marion General Hospital to render it a VA facility for 
purposes of burial benefit payment.  38 U.S.C.A. § 1701(3).  

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  The law provides for payment of burial benefits only 
under the above specified conditions.  In this case, those 
conditions have not been met.  Although the Board is 
sympathetic to the appellants claim and the particular 
circumstances therein, action by the Board and VA is bound by 
the applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Accordingly, the veterans claim must be denied 
for lack of legal merit.  


ORDER

Entitlement to payment of burial benefits for the deceased 
veteran is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
